Judgment reversed on the law and the facts, with costs,, and complaint dismissed, with costs. Judgment annulling the marriage between the parties to this action was awarded to the plaintiff on a decision to the effect that the consent of the plaintiff to the marriage was obtained by fraud; that prior to the marriage the defendant' falsely represented that she was of sound mind when in fact the representations were false, and that the defendant prior to the marriage had been suffering from a mental disease known to her. The decision is not supported by the evidence. Plaintiff’s own proof as well as the defendant’s is to the effect that the defendant’s mental condition, manifestations of which developed after the marriage, and diagnosed as manic depressive psychosis, was the result of the marital relations. Findings of fact inconsistent with this determination are reversed and new findings consistent herewith will be made. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur. Settle order on notice.